Citation Nr: 1816837	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty during the Vietnam Era from December 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted entitlement to service connection for high blood pressure and diabetes mellitus, and denied entitlement to service connection for depression, bilateral hearing loss, bilateral tinnitus, anxiety, peripheral neuropathy of the right upper extremities, peripheral neuropathy of the left upper extremities, fistula, and cataracts.  

A Notice of Disagreement was received in September 2013.  In May 2013, a Statement of the Case was issued, and, in July 2014, the Veteran filed his substantive appeal (via a VA Form 9), appealing only the issue of erectile dysfunction to include on a secondary basis.  

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required for the AOJ to evaluate the new evidence that has been associated with the record since the May 2015 Supplemental Statement of the Case, namely the August 2017 Compensation and Pension examination as well as a March 2018 addendum opinion regarding the claim on appeal.


Accordingly, the case is REMANDED for the following action:

AOJ should review all evidence received since the May 2015 Supplemental Statement of the Case, to include the August 2017 Compensation and Pension examination and the March 2018 addendum opinion, conduct any additional development deemed necessary, and re-adjudicate the Veteran's claim of entitlement to service connection for erectile dysfunction including on a secondary basis.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




